JUDGMENT
This cause coming on to be heard before their Honors A. M. Noble and Molioo, on the 13th day of February, 1919, and being heard upon the following issue; “Is the plaintiff, Leoso, the owner and entitled to the possession of the land, “FUSI”, set out and described in the complaint”; and the Court having answered the said issue, “NO”.
*300It is therefore ordered, considered and adjudged by the Court that the plaintiff take nothing by this action.
It is further ordered, considered and adjudged by the Court, that the costs of this action, viz.; $20.00 be paid by the plaintiff, Leoso.